Title: Thomas Jefferson to Samuel Brown, 24 April 1813
From: Jefferson, Thomas
To: Brown, Samuel


          Dear Sir Monticello Apr. 24. 13.
          I wrote you a few days ago in answer to your favor accompanying the seeds of the Guinea grass and Capsicum. the object of the present is to sollicit the protection of your cover for the inclosed letter to ensure it’s safety as far as Natches, and then your kind aid in committing it to the proper channel of conveyance. I have been told there is a post direct from Natchez to Washita. if not, I presume there is one from N. Orleans to Washita. if you will be so good as to supply any defect in the superscription the frank will carry it to it’s destination. the letter is important to me as it relates to the title of lands adjoining
			 me which I purchased of mr Henderson to whom the letter is directed. this must apologise for my troubling you with so small a commission. it gives me too occasion of repeating to you the assurance of my constant friendship & respect.
          Th:
            Jefferson
         